Citation Nr: 1443448	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  07-19 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of left rib fractures.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for gastroenteritis with diarrhea.

4.  Entitlement to service connection for rashes.  

5.  Entitlement to service connection for a disability manifested by joint and muscle pain, memory loss, fatigue, twitching hands and feet, and sleep disturbances, claimed as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for residuals of a concussion with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969; from January 1991 to June 1991; May 1, 1992 to May 9, 1992; and, from October 5, 1994 to February 8, 1995.  He also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Board hearing in May 2012.  A the transcript of the hearing is of record.

In July 2012, the Board remanded the claims for further development.  At the time of the prior remand, the issues of entitlement to service connection for degenerative joint disease of the right shoulder, a back disability, bilateral hearing loss, tinnitus and allergic rhinitis, were part of the appeal.  Since then, in a rating decision of April 2013, the RO granted service connection for these issues.  As the benefit sought on appeal has been fully granted with regards to these issues, they are no longer on appeal.  

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System (VBMS) file and had considered all the documents contained therein.

The appeal is REMAND to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.
 
In the July 2012 Board remand, the RO was requested to contact the Veteran and request that he complete appropriate releases (VA Form 21-4142s) with regard to treatment at the Madera Community Hospital, by Dr. Robert Subers in Clovis, CA, and any other identified medical provider.  The RO was to obtain any identified records for which VA Forms 21-4142s were received.  If unsuccessful in their efforts, documentation to that effect was to be added to the record.  

The Veteran submitted three VA Forms 21-4142's including for Dr. Subers, the Madera Community Hospital and Dr. Walters.  However, a review of the claim file including the electronic file, does not reveal that the RO has made any efforts to obtain any of the identified treatment records.  There is no evidence that any requests for the records were sent to the identified providers; the record does not contain any records from the identified providers; and, there is no documentation that efforts to obtain the records were unsuccessful.  Therefore, the Board finds the RO has not complied with the Board's order and a new remand is needed.

As part of the July 2012 remand, VA examinations were obtained regarding the issues on appeal.  In March 2013, VA examinations were conducted.  Unfortunately, the opinions provided are not adequate with regards to the hypertension, rashes, and gastroenteritis as adequate rationales were not provided.  Rather, the examiners provided a mere conclusory statement.  Moreover. in regards to the rashes, the examiner does not appear to have considered the Veteran's competent reports of recurring rashes on the back.  Additionally, an opinion regarding the residuals of left rib fractures has not been located.  Further, some of the outstanding identified treatment records relate specifically to the hypertension, concussion and rib fractures.  The opinions provided does not consider these outstanding treatment records.  Therefore, new VA opinions are needed.  

Finally, as the outstanding treatment records noted above may contain evidence relevant to all the claimed issues, the new opinions must be obtained after the outstanding treatment records have been associated with the claim file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must obtain the treatment records identified in the August 2012 VA Forms 21-4242 from:

a) Madera Community Hospital (from May 1990);

b) Dr. Robert Subers in Clovis, CA; and,

c) Dr. James Walters in Madera, CA.

If new VA Forms 21-4142 are needed from the Veteran, the AOJ must secure new forms from the Veteran.  All efforts to obtain the identified records must be clearly documented in the claims file.  Any treatment records obtained must be associated with the claim file.  If the efforts to obtain the records are unsuccessful, it should be clearly documented in the record.  

2.  After, the above development has been completed, the AOJ must return the record to the examiner(s) who conducted the March 2013 VA examinations regarding the rashes, gastroenteritis, and hypertension and request that the examiner provide a new medical opinion after consideration of the newly obtained evidence.  With regards to the rashes, the examiner must specifically consider the Veteran's reports of recurring rashes on the back.  A complete rationale for all opinions rendered must be provided.  A mere conclusory statement without supporting rationale will not be adequate.

3.  The Veteran should be scheduled for a VA examination with a physician to ascertain the nature and etiology of any residuals of broken ribs.  It is imperative that the claims folder, to include service treatment records, be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays or MRIs, should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran suffers from residuals of broken ribs as a result of the May 1990 motor vehicle accident?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  Consideration should be given to the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  If the foregoing question cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so.  

4.  Upon completion of the above, readjudicate entitlement to service connection for residuals of rib fractures; residuals of concussion; hypertension; gastroenteritis with diarrhea; skin disability manifested by rashes; and, a disability manifested by joint and muscle pain, memory loss, fatigue, twitching hands, feet, and sleep disturbance, pursuant to § 1117.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




